



EXHIBIT 10.2

Written description of objectives for the 2005-2007 plan period under the
Hecla Mining Company Executive and Senior Management Long-Term Performance
Payment Plan

        The following is a description of certain terms of the Hecla Mining
Company Executive and Senior Management Long-Term Performance Payment Plan (the
“Plan”) provided pursuant to paragraph (b)(10)(iii) of Item 601 of
Regulation S-K, which requires a written description of material terms and
conditions of a compensatory plan not contained in a formal document.


2005-2007 PLAN PERIOD

Performance Targets

        In general, there should be a continued focus on resource growth and
cash contribution generation for the 2005-2007 plan period. More emphasis will
be placed on resource growth for the plan period by weighting resource growth
75% and cash contribution 25% in determining the value of the incentive award at
the conclusion of the 2005-2007 period.

        Performance targets have been established for resource growth (i.e.
gold, silver and gold equivalent resources) and cash contribution generation
from the Company’s resources. The goal is to incentivize management to focus on
production and cost reduction. In addition, the cash contribution component
encourages management to focus on high quality resource additions that can be
converted to production.

Performance Unit Awards

        The Board assigns performance units at the beginning of each three-year
plan period. Assuming a nominal value of $100 per performance unit, the
following people are awarded performance units for the 2005-2007 plan period:

Position   Incumbent   CEO  Baker  CFO  Walde  VP – Explor/Strategy  Atkinson 
VP – Bus Dev  Callahan  VP – N.A. Ops  Clayton  VP – IR  Veltkamp 




--------------------------------------------------------------------------------



Performance Award Value

        Performance unit value is based upon performance as determined by the
Board of Directors. The two primary objectives are related to resource and cash
contribution growth.

        Assuming 100% of the target resource level is reached and 100% of the
cash contribution target is reached, the value of each unit would be $100.00.
However, the value of performance units can range between $0 and $200, depending
upon performance as determined by the Board of Directors.




















--------------------------------------------------------------------------------